IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. PD-1626-12 & 1627-12


MARCUS JAMERSON, Appellant

v.

STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
DALLAS COUNTY


 Per curiam.

O P I N I O N



	Appellant was convicted of two counts of aggravated robbery and sentenced to 32
years in prison.  He appealed, arguing that he had been denied his right to confrontation when
the technical reviewer, rather than the analyst who performed his DNA test, testified at trial
about the test results.  The Court of Appeals affirmed the conviction, concluding that the
technical reviewer's testimony did not violate the Confrontation Clause.  Jamerson v. State,
383 S.W.3d 309 (Tex. App. - Dallas 2012).
	Appellant has filed a petition for discretionary review of this decision.  We recently
addressed this issue in Burch v. State, No. PD-0943-12, 2013 Tex. Crim. App. LEXIS 945
(Tex. Crim. App. June 26, 2013).  In Burch, we held that the Confrontation Clause was
violated by the admission of a drug analysis when the reviewing analyst, rather than the
testing analyst, testified at trial.  In that case, the person who testified did not participate in
the testing or witness the tests being performed.
	The Court of Appeals in the instant case did not have the benefit of our opinion in
Burch.  Accordingly, we grant Appellant's petition for discretionary review, vacate the
judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of
Burch.


DATE DELIVERED: August 21, 2013

PUBLISH